USDC IN/ND case 3:19-cv-00487-JD-MGG document 22 filed 04/12/21 page 1 of 18


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 LAVONTE WILDERNESS,

               Petitioner,

                      v.                          CAUSE NO. 3:19-CV-487-JD-MGG

 WARDEN,

               Respondent.

                                OPINION AND ORDER

       Lavonte Wilderness, a prisoner without a lawyer, filed a habeas corpus petition

to challenge his conviction for rape, criminal confinement, and strangulation under

Case No. 02D06-1506-F3-23. Following a jury trial, on September 16, 2015, the Allen

Superior Court sentenced him to forty-eight years of incarceration.

                              FACTUAL BACKGROUND

       In deciding this habeas petition, the court must presume the facts set forth by the

state courts are correct unless they are rebutted with clear and convincing evidence. 28

U.S.C. § 2254(e)(1). The Court of Appeals of Indiana summarized the evidence

presented at trial:

       On the evening of August 11, 2014, L.S. was making the return trip to her
       home in Decatur, Indiana after visiting her family in Chicago for the
       weekend. She took a bus from Chicago to Fort Wayne, where she had left
       her car parked near the bus station. While making the three-block walk to
       her car after getting off the bus, L.S. crossed paths with Wilderness. As
       soon as she walked past him, Wilderness turned around and pointed a
       gun at L.S.’s back and told her to keep walking. When they reached L.S.’s
       car, Wilderness took her keys and cell phone. He unlocked the car, threw
       her luggage in the trunk, and got in the passenger side. While pointing the
USDC IN/ND case 3:19-cv-00487-JD-MGG document 22 filed 04/12/21 page 2 of 18


       gun at her, he told L.S. to get into the car and drive. L.S. told him that she
       did not have enough gas in the car, so they stopped at a gas station.
       Wilderness threatened to shoot L.S. in the gas station if she did not behave
       normally.

       After L.S. put gas in the car, Wilderness directed her to drive to a dead-
       end street. Wilderness then yanked the gearshift into park and began
       choking L.S. He then got out of the car and walked around to the driver's
       side, where he resumed choking L.S. When L.S. tried to fight back,
       Wilderness punched her in the eye. Wilderness then dragged L.S. out of
       the car and raped her vaginally and anally. Afterward, Wilderness got up
       and walked away. L.S. vomited on the ground, then got into her car and
       drove home.

       While en route to Decatur, L.S. called Theresa Bodle, who went to L.S.’s
       house and found her lying on the floor, crying and shaking in a fetal
       position. Bodle called the police and took L.S. to a medical center where
       she underwent a sexual assault examination. DNA samples collected
       during the exam were consistent with the DNA profile of Wilderness.

       The State ultimately charged Wilderness with Level 1 felony rape, Level 5
       felony criminal confinement, and Level 6 felony strangulation. Following
       a two-day jury trial, Wilderness was found guilty as charged. On
       September 16, 2015, the trial court sentenced Wilderness to consecutive
       terms of forty years for rape, six years for criminal confinement, and two
       and a half years for strangulation, for an aggregate sentence of forty-eight
       and a half years.

ECF 11-5 at 2-3; Wilderness v. State, 55 N.E.3d 394 (Ind. App. 2016).

       In the petition, Wilderness argues that he is entitled to habeas relief because the

trial court provided an improper instruction to the jury on the commission of an offense

while armed with a deadly weapon. He argues that the record lacked sufficient

evidence for the jury to find that he used a deadly weapon. He further argues that he

received ineffective assistance of counsel because trial counsel did not rely on the

probable cause affidavit to object to the prosecution’s allegation that he used a firearm,

because trial counsel did not present the victim’s inconsistent statements, and because


                                             2
USDC IN/ND case 3:19-cv-00487-JD-MGG document 22 filed 04/12/21 page 3 of 18


trial counsel did not dispute the allegation that he used a firearm. He argues that he

received ineffective assistance on direct appeal because appellate counsel conceded that

Wilderness committed the crimes as charged.

                                PROCEDURAL DEFAULT

       Before considering the merits of a habeas petition, the court must ensure that the

petitioner has exhausted all available remedies in state court. 28 U.S.C. § 2254(b)(1)(A);

Lewis v. Sternes, 390 F.3d 1019, 1025 (7th Cir. 2004). To avoid procedural default, a

habeas petitioner must fully and fairly present his federal claims to the state courts.

Boyko v. Parke, 259 F.3d 781, 788 (7th Cir. 2001). Fair presentment “does not require a

hypertechnical congruence between the claims made in the federal and state courts; it

merely requires that the factual and legal substance remain the same.” Anderson v.

Brevik, 471 F.3d 811, 814–15 (7th Cir. 2006) (citing Boyko, 259 F.3d at 788). It does,

however, require “the petitioner to assert his federal claim through one complete round

of state-court review, either on direct appeal of his conviction or in post-conviction

proceedings.” Lewis, 390 F.3d at 1025 (internal quotations and citations omitted). “This

means that the petitioner must raise the issue at each and every level in the state court

system, including levels at which review is discretionary rather than mandatory.” Id. “A

habeas petitioner who has exhausted his state court remedies without properly

asserting his federal claim at each level of state court review has procedurally defaulted

that claim.” Id.

       On direct review, Wilderness presented his argument regarding the deadly

weapon instruction to the Court of Appeals of Indiana and the Indiana Supreme Court,


                                              3
USDC IN/ND case 3:19-cv-00487-JD-MGG document 22 filed 04/12/21 page 4 of 18


so the court will consider the merits of this argument. ECF 11-3; ECF 11-6. On post-

conviction review, Wilderness presented his arguments regarding insufficiency of the

evidence and ineffective assistance of counsel to the Court of Appeals of Indiana and

the Indiana Supreme Court. ECF 11-9; ECF 11-12. The Court of Appeals of Indiana

found that Wilderness waived the insufficiency of the evidence claim by failing to raise

it on direct appeal. ECF 11-11 at 7. Therefore, the insufficiency of the evidence claim is

procedurally defaulted, but the court will consider the merits of the remaining claims.

                                STANDARD OF REVIEW

       “Federal habeas review exists as a guard against extreme malfunctions in the

state criminal justice systems, not a substitute for ordinary error correction through

appeal.” Woods v. Donald, 135 S.Ct. 1372, 1376 (2015) (quotations and citation omitted).

              An application for a writ of habeas corpus on behalf of a person in
       custody pursuant to the judgment of a State court shall not be granted
       with respect to any claim that was adjudicated on the merits in State court
       proceedings unless the adjudication of the claim—
              (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or
              (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the State
       court proceeding.

28 U.S.C. § 2254(d).

       [This] standard is intentionally difficult to meet. We have explained that
       clearly established Federal law for purposes of §2254(d)(1) includes only
       the holdings, as opposed to the dicta, of this Court’s decisions. And an
       unreasonable application of those holdings must be objectively
       unreasonable, not merely wrong; even clear error will not suffice. To
       satisfy this high bar, a habeas petitioner is required to show that the state
       court’s ruling on the claim being presented in federal court was so lacking
       in justification that there was an error well understood and


                                             4
USDC IN/ND case 3:19-cv-00487-JD-MGG document 22 filed 04/12/21 page 5 of 18


       comprehended in existing law beyond any possibility for fairminded
       disagreement.

Woods, 135 S. Ct. at 1376 (quotation marks and citations omitted). Criminal defendants

are entitled to a fair trial but not a perfect one. Rose v. Clark, 478 U.S. 570, 579 (1986). To

warrant relief, a state court’s decision must be more than incorrect or erroneous; it must

be objectively unreasonable. Wiggins v. Smith, 539 U.S. 510, 520 (2003). “A state court’s

determination that a claim lacks merit precludes federal habeas relief so long as

fairminded jurists could disagree on the correctness of the state court’s decision.”

Harrington v. Richter, 562 U.S. 86, 101 (2011) (quotation marks omitted).

                                          ANALYSIS

                                 Deadly Weapon Instruction

       Wilderness argues that he is entitled to habeas relief because the trial court

provided an improper instruction to the jury regarding the use of a deadly weapon. He

maintains that the instruction implies that he is guilty because it states that he pointed a

gun at the victim without any evidentiary support. “[T]he fact that the instruction was

allegedly incorrect under state law is not a basis for habeas relief.” Estelle v. McGuire,

502 U.S. 62, 71–72 (1991). “Because it is not enough that there is some slight possibility

that the jury misapplied the instruction, the pertinent question is whether the ailing

instruction by itself so infected the entire trial that the resulting conviction violates due

process,” Waddington v. Sarausad, 555 U.S. 179, 191 (2009). ”In reviewing an ambiguous

instruction . . . , we inquire whether there is a reasonable likelihood that the jury has

applied the challenged instruction in a way that violates the Constitution.” Estelle, 502



                                               5
USDC IN/ND case 3:19-cv-00487-JD-MGG document 22 filed 04/12/21 page 6 of 18


U.S. at 72. “[A] single instruction to a jury may not be judged in artificial isolation, but

must be viewed in the context of the overall charge.” Boyde v. California, 494 U.S. 370,

378 (1990).

         At trial, the victim testified that Wilderness held her at gunpoint as she walked

from the bus stop to her vehicle. ECF 12-3 at 28-30. While he did not brandish the

firearm throughout the entirety of the encounter, she understood that he would use it if

she did not comply with his commands. Id. at 37-38. The trial court issued the following

instructions on the elements of rape, “armed with a deadly weapon,” and the burden of

proof:

         Before you may convict the Defendant, the State must have proved each of
         the following beyond a reasonable doubt:

         1. The Defendant, Lavonte A. Wilderness,

         2. Knowingly or intentionally

         3. Had sexual intercourse with L.S.

         4. when L.S. was compelled by force or imminent threat of force

         5. and Defendant committed the offense by using or threatening the use of
         deadly force or the Defendant committed the offense while armed with a
         deadly weapon.

         If the State failed to prove each of these elements beyond a reasonable
         doubt, you should find the defendant not guilty.

         If the State did prove each of these elements beyond a reasonable doubt,
         you may find the defendant guilty of County I, Rape, a Level 1 felony.

                                               ***

         It is not required that the deadly weapon be held on the victim at all times.
         The initial showing of deadly force and the victim’s awareness of the


                                                6
USDC IN/ND case 3:19-cv-00487-JD-MGG document 22 filed 04/12/21 page 7 of 18


       defendant’s continued constructive possession of the weapon may be
       sufficient to satisfy the “armed with a deadly weapon” element.

                                             ***

       The defendant has entered pleas of not guilty and the burden rests upon
       the State of Indiana to prove to each of you, beyond a reasonable doubt,
       every essential element of the crimes charged. The charges which have
       been filed are the formal method of bringing the defendant to trial.

       The State has the burden of proving the defendant guilty beyond a
       reasonable doubt. Some of you may have served as jurors in civil cases,
       where you were told that it is only necessary to prove that a fact is more
       likely than not true. In criminal cases, the State’s proof must be more
       powerful than that. It must be beyond a reasonable doubt.

       Proof beyond a reasonable doubt is proof that leaves you firmly convinced
       of the defendant’s guilt. There are very few things in this world that we
       know with absolute certainty, and in criminal cases the law does not
       require proof that overcomes every possible doubt. If, based on your
       consideration of the evidence, you are firmly convinced that the defendant
       is guilty of the crime charged, you may find him guilty. If, on the other
       hand, you think there is a real possibility that he is not guilty, you should
       give him the benefit of the doubt and find him not guilty.

ECF 12-1 at 60, 66, 73.

       On direct appeal, Wilderness argued that the deadly weapon instruction invited

the jury to rely on the appellate standard for sufficiency of the evidence. ECF 11-5 at 3-6.

The Court of Appeals of Indiana rejected this argument, reasoning the instruction did

not invite the jury to violate its obligation to consider the totality of the evidence but

merely defined an element of the charged rape offense. Id. The appellate court further

reasoned that it was appropriate to refer to a deadly weapon in the instructions given

its role as an element of the charged offense. Id. Additionally, the appellate court found

that the instruction did not presume that Wilderness used a firearm during the



                                              7
USDC IN/ND case 3:19-cv-00487-JD-MGG document 22 filed 04/12/21 page 8 of 18


commission of the charged offense given the instructions explaining and emphasizing

the prosecution’s burden of proof. Id.

        After reviewing the State record, the court cannot find that the deadly weapon

instruction so infected the entire trial that the conviction of rape violated Wilderness’s

right to procedural due process. To start, Wilderness’s contention that the instruction

has no evidentiary support is incorrect. Notwithstanding his concerns about her

credibility, the record clearly contains the victim’s testimony that he threatened her

with a firearm at the outset of the encounter and that she believed that he would use it

if she did not comply with his commands. 1

        Wilderness’s contention that the instruction implies that he is guilty or indicates

that his possession of a firearm was beyond dispute is similarly without merit,

particularly when considering the instruction in context. This contention is essentially

an argument that the instruction caused the jury to disregard the prosecution’s

obligation to prove beyond a reasonable doubt that Wilderness used a firearm. But the

deadly weapon instruction notes that “armed with a deadly weapon” is an element of

an offense, and the other instructions repeatedly advised the jury that the prosecution

was required to prove each element of each offense beyond a reasonable doubt. Further,

the burden of proof was explained to the jury on several other occasions, including

preliminary instructions, trial counsel’s opening statement, and the parties’ closing




         1 For the same reason, the procedurally defaulted claim regarding sufficiency of the evidence

would have failed on the merits. See Jackson v. Virginia, 443 U.S. 307, 319 (1979) (“[T]he relevant question
is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond a reasonable doubt.”).


                                                      8
USDC IN/ND case 3:19-cv-00487-JD-MGG document 22 filed 04/12/21 page 9 of 18


arguments. ECF 12-1 at 51; ECF 12-3 at 24, 220, 233-35. While there may be “some slight

possibility that the jury misapplied the instruction,” the court cannot find “a reasonable

likelihood that the jury has applied the [deadly weapon] instruction in a way that

violates the Constitution.” See Estelle, 502 U.S. at 71–72. Therefore, the claim regarding

the deadly weapon instruction is not a basis for habeas relief.

                             Ineffective Assistance of Counsel

       Wilderness argues that he received ineffective assistance of trial counsel because

trial counsel failed to object to the prosecution’s allegation that he used a deadly

weapon with statements contained in the probable cause affidavit. He argues that trial

counsel failed to present evidence of the victim’s inconsistent statement about the

firearm in the probable cause affidavit. He further argues that trial counsel failed to

rebut the evidence that he raped the victim while armed with a deadly weapon. Finally,

he argues that appellate counsel rendered ineffective assistance by conceding that he

had committed the crimes as charged.

       To prevail on an ineffective assistance of counsel claim in the State courts, a

petitioner must show that counsel’s performance was deficient and that the deficient

performance prejudiced him. Strickland v. Washington, 466 U.S. 668 (1984). The test for

prejudice is whether there was a reasonable probability that “but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id. at

694. A reasonable probability is a probability “sufficient to undermine confidence in the

outcome.” Id. at 693. In assessing prejudice under Strickland, “[t]he likelihood of a

different result must be substantial, not just conceivable.” Harrington v. Richter, 562 U.S.


                                             9
USDC IN/ND case 3:19-cv-00487-JD-MGG document 22 filed 04/12/21 page 10 of 18


86, 112 (2011). However, “[o]n habeas review, [the] inquiry is now whether the state

court unreasonably applied Strickland.” McNary v. Lemke, 708 F.3d 905, 914 (7th Cir.

2013). “Given this high standard, even ‘egregious’ failures of counsel do not always

warrant relief.” Id.

       According to the probable cause affidavit, Detective Criswell and Detective

Quate met with the victim in the days immediately following the rape. ECF 12-1 at 15-

17. They described the victim’s statements regarding the firearm as follows:

       L.S. advised that a male, black (later identified as the defendant Lavonte
       Wilderness) approached her from behind. She reported that he displayed
       what she believed to be a handgun and he followed her to her car. Note: It
       was later discovered that she had not actually seen a gun, but saw
       something black in his hand and assumed it was a gun.

                                            ***

       She reported that she had parked her car on Harrison Street and as she
       was walking to it, someone came up from behind her and put (what she
       thought was) a gun in her back and stated, “Keep walking; just keep
       walking.”

Id. The probable cause affidavit also described an interview of Wilderness in which he

represented that he engaged in consensual sexual intercourse with the victim. Id.

       In opening statements, trial counsel noted that the victim had told her account on

multiple occasions and asked the jury to focus on whether she had changed the details

and whether she acted as though she was under the threat of force. ECF 12-3 at 22-24.

The victim testified that, as she walked from the bus station to her vehicle, Wilderness

approached her from behind, held a firearm to her back, and told her to walk. Id. at 28-

30. When they arrived at the vehicle, he told her to get in the car and to drive. Id. After a



                                             10
USDC IN/ND case 3:19-cv-00487-JD-MGG document 22 filed 04/12/21 page 11 of 18


brief stop at the gas station, she drove to a dead end at his direction. Id. There, he

parked the vehicle and began strangling her inside the vehicle. Id. He threw her on the

ground from the vehicle, hit her in the eye, forced her to submit to vaginal and anal

intercourse, and left. Id. at 30. She vomited, drove her vehicle home and called her

supervisor, who met the victim at her home and called the police that night. Id. at 32, 38.

The police directed her to meet with a nurse for a sexual assault examination. Id. at 38.

Detective Quate interviewed her, and she identified Wilderness from a photographic

line up and took Detective Quate to the scene of the crime. Id. at 40-41. On cross-

examination, the victim testified that she had possession of her cellphone when they

were at the gas station. Id. at 55-60. Wilderness had left her alone at the counter with the

cashier for twenty to thirty seconds and in her vehicle for less than a minute but she did

not contact anyone for assistance. Id.

       On direct examination, the victim testified about the firearm as follows:

       Prosecution: Okay. I want to talk about the gun. You said you felt a gun
       on your back, tell us how that felt when you first felt the gun on your
       back.

       Victim: All I felt was just a hole pointing in my back.

       Prosecution: Okay. And then, when did you actually see the gun.

       Victim: When I was -- actually got in the car, when he told me to get in.

       Prosecution: What did the gun look like?

       Victim: Small and black.

       Prosecution: Are you very knowledgeable about guns, L.S.?

       Victim: No.


                                             11
USDC IN/ND case 3:19-cv-00487-JD-MGG document 22 filed 04/12/21 page 12 of 18




       Prosecution: So can you tell us anything more besides small [and] black?

       Victim: No.

Id. at 33-34.

       On this issue, trial counsel cross-examined her as follows:

       Trial Counsel: All right, now you said here that he put something in your
       back which you believed to be a gun.

       Victim: Yes.

       Trial Counsel: Did you see that at that point?

       Victim: Not at that point, no.

       Trial Counsel: Okay. Now you first talked to a detective, a Detective
       Criswell, that night after you came back to Fort Wayne after you got home
       to Decatur, called the police, came back to Fort Wayne; correct?

       Victim: I don’t recall what detective it was.

       Trial Counsel: Okay. It wasn’t this gentleman, was it?

       Victim: I spoke to him at the sexual assault clinic.

       Trial Counsel: Okay, but there was another detective, a different
       gentleman that you spoke to first; is that correct?

       Victim: I don’t recall that part.

       Trial Counsel: Okay. Do you remember telling the first detective that you
       saw that the man approached you from behind and displayed a gun?

       Victim: No.

       Trial Counsel: Okay. You told him the same thing, that he pointed
       something in your back which you believed to be a gun?

       Victim: Yes.



                                             12
USDC IN/ND case 3:19-cv-00487-JD-MGG document 22 filed 04/12/21 page 13 of 18


      Trial Counsel: Okay. Now, the day after or the first time you met with
      this gentlemen here, Detective Quate, do you remember telling him that
      you saw something dark in his hand and that you assumed it was a gun?

      Victim: No.

      Trial Counsel: Okay. You don’t remember that you did not feel a gun in
      your side?

      Victim: I felt it in my back.

      Trial Counsel: In your back? Okay. Do you remember telling him you did
      not feel the gun in your side?

      Victim: No, I told him I felt it in my back.

      Trial Counsel: Okay. Okay, and then a week or so later, maybe a little
      over a week after you first talked to him, they brought you back to the
      Fort Wayne Police Department; correct? Or to the sexual assault center?

      Victim: No.

      Trial Counsel: Did you talk to them again?

      Victim: Talk to Officer Quate again?

      Trial Counsel: Yeah. You remember talking to him after he had obtained
      and viewed the Marathon video?

      Victim: Yes.

      Trial Counsel: Okay. And he showed it to you that time, that was like a
      week later?

      Victim: I don’t recall that it was a week later.

      Trial Counsel: Okay. If his records show it was on August 22, would that
      be true?

      Victim: It could be.

      Trial Counsel: Okay. Did you remember telling him at that time that you
      did not see a gun?


                                            13
USDC IN/ND case 3:19-cv-00487-JD-MGG document 22 filed 04/12/21 page 14 of 18




        Victim: No.

        Trial Counsel: In that meeting?

        Victim: No.

Id. at 49-52.

        The victim’s supervisor testified that she received a call from the victim after

11:00 p.m. and that she was crying and difficult to understand but conveyed that she

was at her home and that someone had hurt her. Id. at 69-74. The supervisor called the

police and went with her spouse to the victim’s residence. Id. There, she saw the victim

crying, shaking, and lying on the floor in the fetal position covered in mud. Id. The

victim told her that she had been raped, and the couple took her to a rape crisis center

and back home. Id.

        Nurse Coburn testified that she was a registered nurse who had received

advanced training on providing forensic medical care to victims of sexual assault. Id. at

90-91. She examined the victim and found petechiae 2 in the whites of her eyes, redness

on the front of her neck, and a cervical abrasion. Id. at 104-05, 115. She swabbed the

victim at multiple locations for the purpose of DNA testing. Id. at 116. She also

examined the victim three days later and found that the petechiae were no longer

visible but a bruise had developed under the left eye. Id. at 123-25. She found that her

medical findings were consistent with the victim’s narrative. Id. at 128-29. A forensic




        2Petechiae are “minute hemorrhagic spots, of pinpoint to pinhead size, in the skin, which are not
blanched by pressure.” STEDMANS MEDICAL DICTIONARY 675260.


                                                   14
USDC IN/ND case 3:19-cv-00487-JD-MGG document 22 filed 04/12/21 page 15 of 18


specialist testified that she identified DNA consistent with Wilderness’s DNA in the

samples from the victim’s vaginal wash, cervical swabs, internal genital swabs, external

genital swabs, anal fold swabs, underpants, and a tissue from the underpants. Id. at 186-

192.

       Detective Criswell testified that he met with the victim at the rape crisis center.

Id. at 137. She told him what happened and assisted him with retracing her route that

night, including the bus stop, the gas station, and the dead end, where her vomit

remained. Id. at 138-142. On cross-examination, Detective Criswell testified that the

victim had told him that her assailant had displayed a handgun and directed her into

her car but that she did not mention that he held the handgun to her back and did not

report that he had forced her to engage in anal intercourse. Id. at 147-50. Detective

Quate testified that he interviewed the victim three days after the incident when she

told him that her assailant had been burned on his left forearm. Id. at 152-54. He

reviewed surveillance video that verified the presence of Wilderness and the victim at

the gas station, and the victim was able to identify Wilderness from a photographic

lineup. Id. at 155-60. On cross-examination, Detective Quate testified that the victim told

him that “[Wilderness] had something dark in his hand and assumed it was a gun.” Id.

at 170-71.

       At closing, trial counsel observed that the victim had told her account on at least

five separate occasions and pointed out numerous inconsistencies, including her level of

certainty that Wilderness had used a firearm, the accessibility and use of her cellphone,

and the absence of any mention of forced anal intercourse in some of her reports. Id. at


                                             15
USDC IN/ND case 3:19-cv-00487-JD-MGG document 22 filed 04/12/21 page 16 of 18


222-35. He argued that she did not act as though she was an unwilling participant at the

gas station and that her minimal physical injuries were inconsistent with her

description of Wilderness’s use of force. Id. He also explained that the burden of proof

rested with the prosecution and that it was significantly higher than a preponderance.

Id.

       On direct appeal, appellate counsel’s briefs included an argument challenging

the appropriateness of Wilderness’s sentence and read as follows:

       With regard to nature of offense, Appellate counsel does concede the
       severity of the offense of which Mr. Wilderness was convicted. The victim
       was an unsuspecting woman who was abducted, held against her will,
       strangled and then raped, all while being threatened with a deadly
       weapon. However, without minimizing the incident, the nature and
       circumstances of this offense cannot be considered the absolute worse,
       and are simply the acts necessary to commit the crimes with which Mr.
       Wilderness was charged and convicted. Accordingly, the nature and
       circumstances do not justify the maximum sentence permitted by law.

ECF 11-3 at 22; ECF 11-6 at 12.

       On post-conviction review, the Court of Appeals of Indiana rejected the claim

that trial counsel failed to present any evidence at trial. ECF 11-11 at 9-12. The appellate

court found that trial counsel’s strategy was to challenge the prosecution’s case on the

element of consent and to attack the victim’s credibility by focusing on the

inconsistencies in her accounts. Id. The appellate court observed that trial counsel’s

choices were limited given the victim’s testimony, Wilderness’s admission that he

engaged in sexual intercourse with the victim, the DNA analysis, the victim’s vomit at

the dead end, and the victim’s injuries. Id. It found that, if Wilderness had testified, it




                                              16
USDC IN/ND case 3:19-cv-00487-JD-MGG document 22 filed 04/12/21 page 17 of 18


would have been highly unlikely that the jury would have credited his narrative that

the sexual encounter was consensual in light of the evidence presented against him. Id.

       The Court of Appeals of Indiana also rejected Wilderness’s other ineffective

assistance claims. The appellate court found that trial counsel raised the inconsistencies

in the victim’s accounts with the victim and the two detectives. Id. at 13. It found that

trial counsel could not have raised a valid objection to the prosecution’s assertion that

Wilderness used a firearm because the victim’s testimony supported it and that her

prior inconsistent statements may have affected her credibility but it did not render

such testimony inadmissible. Id. It further found Wilderness did not explain what

appellate counsel should have done differently on direct appeal. Id. at 14.

       After reviewing the record, the court cannot find that the State court made an

unreasonable determination on the ineffective assistance of counsel claims. As

articulated by the State court, trial counsel pursued a reasonable strategy given the

overwhelming strength of the prosecution’s case against Wilderness; that strategy

involved highlighting the victim’s prior inconsistent statements, which trial counsel did

repeatedly; and trial counsel had no valid basis to object to the prosecution’s assertion

that Wilderness committed the rape while using a firearm. Further, appellate counsel

did not concede that Wilderness had committed the crimes as charged but instead

discussed the criminal offenses for which Wilderness was convicted. Discussing the

severity of these offenses was necessary to challenge the appropriateness of

Wilderness’s lengthy sentence and does not constitute deficient performance. See

Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007) (“[Appellate courts] may revise a


                                             17
USDC IN/ND case 3:19-cv-00487-JD-MGG document 22 filed 04/12/21 page 18 of 18


sentence authorized by statute if, after due consideration of the trial court's decision, the

Court finds that the sentence is inappropriate in light of the nature of the offense and

the character of the offender.”). Therefore, the claims that Wilderness received

ineffective assistance of counsel are not a basis for habeas relief.

                               CERTIFICATE OF APPEALABILITY

       Pursuant to Section 2254 Habeas Corpus Rule 11, the court must grant or deny a

certificate of appealability. To obtain a certificate of appealability under 28 U.S.C. §

2253(c), the petitioner must make a substantial showing of the denial of a constitutional

right by establishing “that a reasonable jurist could debate whether (or, for that matter,

agree that) the petition should have been resolved in a different manner or that the

issues presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). For the reasons explained in this order, there is no

basis for encouraging Wilderness to proceed further.

       For these reasons, the court DENIES the habeas corpus petition (ECF 1); DENIES

a certificate of appealability pursuant to Section 2254 Habeas Corpus Rule 11; and

DIRECTS the clerk to enter judgment in favor of the Respondent and against the

Petitioner.

       SO ORDERED on April 12, 2021.

                                                  s/ JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                             18
